Citation Nr: 0609773	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  96-29 606	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C.§ 1151 for additional 
left hand disability claimed to be the result of surgery at a 
VA facility on September 9, 1993.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on  remand from the United States 
Court of Appeals for Veterans Claims (Court).  A May 2001 
Order of the Court endorsed the Secretary's unopposed motion 
for remand (essentially to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA)).  The case was before the Board originally on appeal 
from a June 1995 rating decision of the Huntington RO, and in 
August 1998 the Board issued the decision which was the 
subject of the Court's Order.  In September 2002, the Board 
undertook evidentiary development under then-existing 
authority.  In August 2003, the case was remanded for such 
development.

In July 2002 the veteran designated an attorney to represent 
him in this matter.  In a VA Form 21-22 dated in November 
2005, the veteran sought to designate a Veterans Service 
Organization as his representative.  In correspondence dated 
in January 2006 (with copy to the veteran), that Service 
Organization declined representation, noting that it was 
against their policy to accept representation after a 
substantive appeal had been filed or upon remand.  In 
correspondence from the Board in February 2006 the veteran 
was advised that the Veterans Service Organization had 
declined representation, and was offered the opportunity to 
designate another organization or attorney to represent him 
(if not, he would be considered unrepresented).  In a VA Form 
21-22 received that same month, the veteran again designated 
the same Veterans Service Organization to represent him.  In 
correspondence in March 2006 (again with copy to the veteran) 
that Veterans Service Organization again declined 
representation.  There has been no further communication from 
the veteran.  In light of the foregoing, the Board finds that 
the veteran is unrepresented in this current appeal.






FINDING OF FACT

There is no competent medical evidence to the effect that the 
veteran has additional left hand disability that may be 
attributed to the surgery performed at a VA facility on 
September 9, 1993.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional left hand disability 
claimed to be the result of surgery at a VA facility on 
September 9, 1993 are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Notably, the case was remanded by the Court for VCAA notice 
provisions compliance.  The record reflects that via letter 
in March 2004 the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The March 2004 
letter also advised the veteran that he should submit any 
medical reports pertinent to his claims.  The rating decision 
on appeal advised the veteran of the basis for the denial of 
his claim.  A June 1996 statement of the case (SOC) advised 
the veteran of the criteria for establishing entitlement to 
the benefit sought, and of what the evidence showed.  A 
supplemental SOC provided updated notice of what the evidence 
shows and of the governing legal criteria, including the full 
text of the regulation implementing the notice provisions of 
the VCAA.

While VCAA-mandated notice was not provided to the appellant 
prior to the initial adjudication (The adjudication preceded 
enactment of the VCAA, and such notice was not possible.), 
full notice has since been provided, as outlined above, and 
the appellant has had ample opportunity to respond prior to 
re-certification of the appeal (and transfer of the claims 
file) to the Board.  The veteran is not prejudiced by any 
VCAA notice timing defect.  While he did not receive any 
notice regarding ratings of hand disability or effective 
dates of awards (See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar.3, 2006)), such notice 
becomes significant when there is an award of the benefit 
sought (compensation), As the decision below is a denial 
rather than a grant of compensation, neither the rating of 
the disability at issue nor effective of award is relevant, 
and the veteran is not prejudiced by the fact he did not 
receive such notice.  

All pertinent (identified) records available have been 
secured.  The veteran has been examined to develop the 
medical information that is necessary to consider his claim.  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

Law and Regulations

The applicable 38 U.S.C.A. § 1151 (i.e., that in effect at 
the time of the veteran's claim) provided that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation will payable for such disability.  38 C.F.R. 
§ 3.358.  [A requirement that the proximate cause of the 
additional disability must have included fault on VA's part 
or an event which was not reasonably foreseeable was added by 
later amendment to 38 U.S.C.A. § 1151, and applies only to 
claims for Section 1151 benefits filed on or after October 1, 
1997.]  As the instant claim was filed prior to October 1, 
1997, the sole issue for the Board's consideration is whether 
VA (surgical) treatment in 1993 was the proximate cause of 
any additional left hand disability.

Considerations in determining whether additional disability 
exists, include (but are not limited to): The veteran's 
physical condition immediately prior to the injury or disease 
(the condition the medical treatment or surgery was designed 
to treat); compensation is not payable for the continuance or 
natural progress of disease or injury for which the treatment 
was authorized.  Compensation is also not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with express or implied consent.  
38 C.F.R. § 3.358 (for 38 U.S.C.A. § 1151 claims filed prior 
to October 1, 1997)(2005).

Factual Background

VA outpatient treatment records reveal that the veteran was 
seen in April 1993 for problems with his left hand.  He 
reported that the fourth and fifth fingers would stick 
together, and interfered with his work.  He was seen for 
similar complaints in June 1993, and reported that the fourth 
and fifth fingers on his left hand cramped, and he was unable 
to spread them at will.  He explained that he had trouble 
with grip and was unable to hold objects in the hand.  
Examination revealed no trophic changes and no hypothenar 
atrophy.  There was well localized tenderness of the canal of 
Guyon.  The fourth and fifth fingers were cramped together 
and the veteran had difficulty abducting them.  Allen's test 
was positive; Homan's and Babinski's tests were negative.  
The diagnostic impression was entrapment occlusion of the 
ulnar artery with deep ulnar nerve involvement in the Guyon's 
canal, left hand.  Doppler tests in August 1993 showed no 
evidence of arterial insufficiency.

On consultation in August 1993, a VA physician opined that 
the veteran may have upper motor neuron disease.  In an 
August 1993 progress noted, Dr. C disagreed with the August 
1993 assessment because the problems were confined to the 
veteran's left hand.  Exploratory surgery of the canal and 
beyond was scheduled and Dr. C informed the veteran that the 
Guyon's canal release would not bring about complete relief.

Neurolysis of the left ulnar nerve was performed on September 
9, 1993 and demonstrated that the veteran had entrapment 
neuropathy of the left ulnar nerve.  It was noted that he had 
paresthesia on the ulnar border of his left hand for more 
than a year and a half, accompanied by a peculiar cramping or 
contortion of the fourth and fifth fingers crossing over each 
other in spastic fashion.  He experienced clumsiness of the 
hand, difficulty closing the hand, and aching discomfort.  
Upon entry into the canal of Guyon, it was immediately 
evident that the ulnar artery was markedly enlarged in its 
diameter throughout the entire canal, except at the very 
beginning of the wrist joint.  There was an hour-glass type 
constriction at both ulnar nerves as well as around the ulnar 
artery.  Distally, both ulnar nerves and ulnar arteries were 
explored.  At the proximal portion of the canal, the ulnar 
nerve was constricted with transverse fiber.  There was no 
evidence of entrapment of the deep branch of the ulnar nerve.  
Pulsation of the ulnar artery was restored and the veteran 
was taken to the recovery room in satisfactory condition.

Initial follow-up reports noted some improvement.  It was 
noted that the compression was released and the pulse to the 
ulnar artery was restored.  The veteran reported that he had 
not had as many episodes of spasms since the surgery, 
although he still noticed that the ring finger deviated to 
the ulnar side upon use of the hand for some time.  However, 
it did not cross over as before.  Allen's test was mildly 
positive and the capillary return was thought to be sluggish, 
but better than pre-operatively.  He began to develop more 
control of the abduction of the fourth and fifth fingers and 
had decreased cold sensitivity.  Allen's test was still 
mildly positive and it was thought that further proximal 
partial entrapment occlusion of the ulnar artery may be 
present.

In a November 1993 progress note, it was reported that the 
veteran had not yet returned to work.  He was able to spread 
the fourth and fifth fingers apart.  Allen's test was not as 
obvious and he had increased and improved vascularity of the 
ulnar border of the hand.  The examiner commented that it was 
clear that the veteran developed the hypothenar hammer 
syndrome from his work as a carpenter and the final 
"precipitating cause" came when he used a vibrating tool.  
He opined that it was an occupational disease which resulted 
from chronic use of the hand.  A progress note dated in April 
1994 reveals that the veteran still had not returned to work; 
however, the improvement post-operatively had held up, 
although the hand tended to cramp up with use.  A VA 
outpatient treatment record dated in September 1994 shows 
that the veteran complained of left hand pain.  There was no 
clinical evidence of upper motor neuron disease.

A private treatment record dated in November 1994 reported 
permanent impairment of the left hand and recommended no 
further treatment.  It was noted that revascularization would 
be fraught with problems and would probably not be a 
satisfactory result.  A November 1994 private consultation 
found occlusion of the left ulnar artery at the wrist, but 
with relatively good vascularization of the hand via the 
radial artery.  It was noted that the operative record from 
the wrist and hand exploration were not available for review.

A VA progress report dated in December 1994 shows that the 
veteran still had a positive Allen's test for occlusion of 
the ulnar artery.  However, it was noted that the operative 
site had excellent capillary return on the ulnar site of the 
hand.  Re-exploration of the hand was recommended.

On VA examination in April 1995, the veteran complained of a 
weakened grip, a tendency to drop objects, and increased 
numbness in the ring finger.  He stated that he had less pain 
than before his operation.  The examiner noted that 
compression and virtually absent flow in the ulnar artery of 
the palm clearly did not improve after surgery; but concluded 
that there was no evidence that it was worse.  He indicated 
that the veteran's pain decreased; therefore, he gained some 
benefit.  Finally, the increasing weakness of grip reflected 
the natural course of the preoperative condition.

A June 1995 VA progress report related that re-exploration of 
the ulnar artery of the wrist may be indicated.  However, the 
veteran was advised that there was no guarantee of the 
result.

An August 1995 private medical record reflects that the 
veteran complained that this left hand was getting more 
stiff.

At a personal hearing in December 1995, the veteran testified 
that while he was working for the construction company, his 
left hand would occasionally become numb.  However, it did 
not bother him that much and he kept on working.  Since the 
surgery at the VA, he has experienced pain and stiffness in 
the left hand.  He had difficulty grasping items and was 
unable to work or do household chores because of the pressure 
in his hand.  He also had extreme sensitivity to the cold.  
He was able to do these things before the surgery.

On VA examination in March 1998, the veteran reported that he 
worked as a construction laborer until he had left hand 
surgery in 1993.  He had complained of weakness and drawing 
in his left hand, and noticed increased weakness in the hand 
since the surgery, especially in the fourth and fifth 
fingers.  Presently, when he carried heavy items, he 
developed severe pain in the wrist which radiated down the 
fourth and fifth fingers.  These problems prevented him from 
returning to work.  Examination showed definite atrophy of 
the fourth and fifth fingers on the left hand as well as an 
ulnar deviation deformity of the left fourth finger so that 
it extended over into the space usually occupied by the fifth 
finger.  Muscle testing revealed that the wrist extensors 
were intact and the muscles of the thumb were intact on the 
left.  Also, the finger flexors and interosseous muscles of 
the second and third fingers were strong.  There was a fairly 
severe weakness of the interosseous muscles and the finger 
flexors of the fourth and fifth fingers.  There was a 
diminished sensation which was greater on the fourth finger 
than the fifth as compared to the right hand.  The impression 
was partial neuropathy, distal at the wrist, with significant 
involvement of the left fourth and fifth fingers with 
diminished sensation and significant weakness in the finger 
flexors and interosseous muscles of the fourth and fifth 
fingers.

The examiner commented (in the addendum) that he reviewed the 
veteran's claims folder as well as treatises which described 
the characteristics of ulnar nerve compression in the hands, 
with weakness in the ulnar muscles innervated by the ulnar 
nerve with distal sensory loss in the terminal digits 
secondary to compression of Guyon's canal in the wrist.  He 
noted that the condition was typically caused by repeated 
external pressure from the use of tools and that the veteran 
worked extensively with power tools.  He related that the 
ulnar deviation of the fingers, which was noted pre-
operatively and post-operatively, was a clear indication of 
the weakness of the interosseous muscles which resulted from 
the ulnar nerve entrapment.  Furthermore, the ulnar 
neuropathy preexisted the surgery and there was no evidence 
of additional signs or findings subsequent to the surgery.  
Therefore, he concluded that no aspect of the veteran's left 
hand disability could be attributed to sequelae of the 
surgery.

VA records dated in July 2002 contained no complaints or 
findings related to a left hand disability.

September 1998 to August 2004 VA treatment records from the 
Martinsburg VAMC contain no complaints or findings related to 
a left hand disability.

Analysis

A review of the evidence of record in this matter establishes 
that it is not shown that the veteran has any additional left 
hand disability as a result of the September 1993 surgery at 
a VA facility.  His pre-operative symptoms included pain in 
the hand, difficulty grasping objects, and difficulty 
abducting his fingers, particularly the fourth and fifth 
fingers.  It was determined that his ulnar artery was 
occluded with deep ulnar nerve involvement in the Guyon's 
canal.  The surgery in September 1993 released the 
compression and restored a pulse to the ulnar artery.  While 
VA progress notes reveal that the veteran still complained of 
pain in the hand and still had a positive Allen's test, he 
did not have as many episodes of spasms since the surgery, 
had more control of the abduction of the fourth and fifth 
fingers, and had decreased sensitivity to the cold.  In other 
words, there was improvement (not increased impairment) from 
the surgery.  While some increased grip weakness was reported 
after the surgery, on VA examination in April 1995, the 
examiner indicated that the increased grip weakness was from 
the natural course of the pre-operative condition of the 
wrist.  Significantly, etiology of a medical disability is a 
medical question, and there is no medical opinion to the 
contrary, i.e., indicating that weakened grip resulted from 
the VA surgery, and was not a natural progression of the 
condition for which the surgery was provided.  

On VA examination in March 1998, it was further noted that 
ulnar neuropathy preexisted the surgery and there was no 
evidence of additional signs subsequent to the surgery.  In 
fact, the examiner concluded that no aspect of the veteran's 
left hand disability was a sequela of the surgery.  Private 
treatment records do not question or contradict this 
assessment.

The medical evidence of record clearly conflicts with the 
veteran's assertions that he did not have any difficulty 
before the surgery.  In fact, and as noted in the April 1993 
VA treatment record, it was the complaints of pain, and 
difficulty with his grasp and grip, that initially caused him 
to seek treatment.  While he asserts that his left hand 
disability increased in severity after the surgery and that 
he was able to perform work and household tasks prior to the 
surgery that he could no longer perform after the surgery, he 
has not presented any competent (medical) evidence to show 
that any increased left hand disability is due to the 
surgery.  While laypersons (such as the veteran) are 
certainly capable of describing symptoms they may have 
observed, it is well established in the law that laypersons 
are not qualified to opine regarding the etiology of medical 
disabilities as such opinions require medical 
training/knowledge that they lack.  Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992).

In short, while the record shows that there may have been 
some progression of left hand impairment (notably grip 
strength) after the veteran underwent the surgical procedure 
on his left had at a VA facility in September 1993, there is 
no competent (medical) evidence that such additional 
impairment resulted from the surgery.  In fact, the record 
shows that the surgery did alleviate the condition for which 
it was scheduled (constriction neuropathy of the left ulnar 
nerve), which was considered related (at least in part) to 
his repetitive work with tools as a carpenter.  
Significantly, the veteran was advised prior to the surgery 
that the surgery would not be expected to bring about 
complete resolution of his symptoms.  

The governing regulation, 38 C.F.R. § 3.358, provides that 
compensation is not payable for disability that is 
coincidental with (but not the result of) VA treatment, for 
disability that is a necessary consequence of surgical 
treatment properly administered, or disability that is the 
result of continuance or natural progress of the disability 
for which surgical treatment was provided.  Here, all the 
competent evidence of record shows that the veteran does not 
have any left hand disability that is not coincidental with 
the September 9, 1993 surgery, that is not the continuance of 
the disability for which the surgery was scheduled, and/or 
was not a necessary consequence of the surgery.  
Consequently, the preponderance of the evidence is against 
this claim, and it must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left hand disability claimed to be a result of 
surgery at a VA medical facility in September 1993 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


